7 N.Y.3d 886 (2006)
MERIDIAN ACUPUNCTURE CARE, Appellant,
v.
GEICO INSURANCE COMPANY, Respondent.
Court of Appeals of New York.
Submitted September 5, 2006.
Decided November 20, 2006.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed the denial of appellant's motion to amend the complaint, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.